Citation Nr: 1229211	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  03-18 434	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as episodic paresthesia of the hands. 

2.  Entitlement to an initial compensable disability rating for hypertension to July 2, 2010, and to a disability rating greater than 10 percent thereafter. 

3.  Entitlement to an initial compensable disability rating for right pontine lesion. 

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the cervical spine and spondylosis with degenerative disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 2002. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran subsequently relocated, and jurisdiction of his claims folder was transferred to the RO in Los Angeles, California, which forwarded his appeal to the Board. 

In June 2010 the Board remanded the pending claims for development.  That development has concluded and the claims file has been returned to the Board for review.

In a November 2011 rating action, the disability evaluation of the Veteran's service-connected hypertension was increased to 10 percent, effective July 2, 2010.  Absent an assertion to the contrary, a Veteran seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.

The Veteran provided testimony before a Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO in May 2009.  The transcript of the hearing has been associated with the claims file.  The VLJ who conducted the May 2009 hearing and issued the June 2010 remand is no longer employed at the Board.  In January 2012, the Board advised the Veteran by letter that he had the right to another hearing by the VLJ who will decide his appeal and was asked whether he desired to have a new Board hearing.  See 38 C.F.R. § 20.707.  The Veteran did not respond, and, as was indicated in the letter, the Board will proceed to adjudicate the appeal without another hearing  

The issues of increased disability ratings for the service-connected lumbar spine disability and scar on the face disability have been raised by the record (see February 2008 statement/claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record relates the Veteran's episodic bilateral hand numbness, assessed as bilateral carpal tunnel, to his period of military service.

2.  Prior to July 2, 2010, at no point did the evidence show a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

3.  From July 2, 2010, evidence sufficiently demonstrates a history of diastolic pressure predominantly 100 or more requiring continuous medication for control, but at no time was diastolic pressure predominantly 110 or more or systolic pressure predominantly 200.

4.  No residuals have been identified that are related to the right pontine lesion.  

5.  Throughout the period on appeal, the cervical spine disability was manifested by slight limitation of motion, forward flexion of the cervical spine to 40 degrees, combined range of motion of the cervical spine between 170 degrees and 335 degrees; without muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour, vertebral body fracture with loss of 50 percent or more of the height, ankylosis, incapacitating episodes or neurological abnormalities. 


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for an initial compensable disability rating for hypertension before July 2, 2010 have not been met, and from July 2, 2010, the criteria for a disability rating greater than 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.31, 4.7, 4.97, Diagnostic Code 7101 (2011).

3.  The criteria for an initial compensable disability rating for right pontine lesion have not been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.31, 4.7, 4.97, Diagnostic Code 8003 (2011)

4.  The criteria for an initial disability rating in excess of 10 percent for degenerative changes of the cervical spine and spondylosis with degenerative disc have not been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

In this decision, the Board grants service connection for bilateral carpal tunnel syndrome, claimed as episodic paresthesia or numbness of the hands, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim. 

The appeals for higher initial ratings for hypertension, right pontine lesion, and cervical spine degenerative changes disabilities arise from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, private treatment records from service clinics where the Veteran was treated as a military retiree, VA treatment records, service treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The June 2010 remand order requested that the Veteran be contacted regarding where he received treatment for the disabilities on appeal, dated after August 2008.  The letter mailed in June 2010 from AMC requested this information from the Veteran; however he did not respond.  As well, that remand order listed examinations to be afforded the Veteran.  These examinations have been provided to him.  The record shows that while the appeal was in remand status the RO/AMC substantially complied with the Board's remand directions in regards to the claims on appeal.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  
 
The Veteran was afforded VA examinations in December 2002, April 2004 (fee-based); August 2008 (fee-based); June 2010, July 2010, and September 2011.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). Thus, further examinations are not necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the increased rating claims.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased initial ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service Connection  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran's service treatment records clearly reflect that he complained about and sought treatment for chronic episodes of bilateral hand numbness from October 1998 through to his retirement Report of Physical Examination in March 2002.  He was remarkably consistent in his description of how the symptoms would arise, though the Board notes he did stray in his reports of the onset of symptoms, which ranged from five years prior to October 1998 to nearly 15 years prior.  Nonetheless, the Veteran's reports and testimony in 2009 of chronic symptoms of bilateral hand numbness, in particular when reclining and crossing his arms, is certainly competent, as the sensation of numbness or tingling is readily observable by laypersons.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Despite frequent and varied testing by different service clinicians, the assessments varied as to the precise disorder.  In December 1999, a service clinician assessed long-term upper extremity parathesia; in December 2000 another clinician assessed cervical radiculopathy, while the March 2002 retirement examination service clinician referred to the disorder as intermittent paresthesia of the bilateral hands thought to be related to the degenerative joint disease of the cervical spine.  No etiology was agreed upon by the clinicians in service.   

Shortly after retirement in August 2002 the Veteran established VA treatment.  The October 2002 primary care evaluation found the neurological examination normal and that no parathesia was then currently apparent, though in the December 2002 VA general medical examination, the examiner assessed bilateral hand parathesia of undetermined etiology or significance.  In an October 2004 annual examination at a service clinic where the Veteran received medical treatment as a retiree, the Veteran reported a history of bilateral hand numbness, with tingling in the hands.  The clinician assessed cervical radiculopathy and referred the Veteran for an MRI of the cervical spine.  In a February 2005 evaluation, the Veteran reported relief with bilateral wrist splints and the service clinician assessed bilateral carpal tunnel syndrome.  See also October 2005 and April 2006 evaluations.  However, a September 2006 electro diagnostic test (EMG) was found to demonstrate normal nerve conduction in the right upper extremity and the clinician commented the study did not demonstrate carpal tunnel syndrome in the right upper extremity, though radicular pathology could not be dismissed.  

The Board finds probative and persuasive the opinion of the VA examiner following the July 2011 VA neurological disorders examination.  That examiner reviewed the claims file and noted the extensive testing in service and post-service, to include the extensive work-ups.  He opined that the Veteran's symptoms were quite suggestive (classically) of carpal tunnel syndrome (hand numbness that was worse at nighttime and with nocturnal wakening), though he had undergone two nerve conduction tests that failed to detect electrical evidence of carpal tunnel syndrome.  (The examiner also discounted an assessment of cervical radiculopathy, which in that examiner's experience was usually asymmetrical).  The examiner noted such nerve conduction tests were about 90 percent sensitive to carpal tunnel syndrome, and so, it was likely that the Veteran had a mild case, such that the nerve conduction tests did not detect it.  In his opinion, the examiner noted as well that the Veteran's reports of these symptoms began in service and that he was tested in service in an effort to diagnosis the disorder.  While the examiner ultimately concluded that it was less likely that the Veteran's military occupation had anything to do with his symptoms of hand numbness, the Board notes that the examiner was not asked to relate the symptoms to the Veteran's military occupation.     

Although the record does not contain an opinion explicitly relating the Veteran's current and continuous symptoms of bilateral hand numbness to his military service, this does not necessarily preclude a grant of service connection, as the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board finds that the evidence supports the Veteran's claim of service connection for bilateral carpal tunnel syndrome, claimed as a disorder of episodic paresthesia or numbness of the bilateral hands.

After thorough review of the record, the Board concludes that none of the evidence of record contradicts the Veteran's sworn, competent testimony and many statements that his bilateral hand disorder, specifically episodic bilateral numbness, began in service and has continued to manifest since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay assertions may serve to support a claim for service connection by supporting the occurrence of an in-service injury as well as the presence of disability or symptoms of disability subject to lay observation).  Service connection for bilateral carpal tunnel syndrome, claimed as episodic bilateral hand numbness, is therefore warranted. 

Higher Initial Rating - Hypertension

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that regulation, diastolic pressure predominantly 130 or more warrants a 60 percent disability rating.  Diastolic pressure predominantly 120 or more warrants a 40 percent disability rating.  Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more warrants a 20 percent disability rating.  Diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control warrants a 10 percent disability rating.  38 C.F.R. § 4.104. 

The Board finds that the Veteran's hypertension manifested to a noncompensable, 0 percent level prior to July 2, 2010.  The Veteran was assessed with hypertension while in service (1982) which was originally controlled by diet and exercise.  He was placed on medication by April 2000.  However, at no time in service did the Veteran demonstrate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  In April 2000 his home blood pressure log was reviewed by the service clinician who noted the systolic pressure was repeatedly found to be in the 140's, so the Veteran's medication was changed to Nifedipine.  The Board's own review of the April 2000 blood pressure readings log did not find three consecutive readings with diastolic pressure in the 90's, though there were scattered readings, let alone a history of readings predominantly in the 100's.  The solitary blood pressure reading on the March 2002 Report of Physical Examination for retirement was 118/82.

The Veteran enrolled with VA for treatment in October 2002.  The single blood pressure reading was 142/82; the clinician increased the Lisinopril from 20 milligrams to 40.  In December 2002 the Veteran was afforded a VA general medical examination and three blood pressure readings were recorded as follows: 135/80, 131/73, and 119/84.  The examiner assessed essential hypertension, controlled.

The Veteran obtained post-service treatment almost entirely from a service clinic where he was afforded care as a service retiree.  An August 2004 blood pressure reading was 122/84.  The clinician noted he had good control of his hypertension on the medication Lisinopril, which was refilled for 40 milligram by mouth every day (po qd).  In September 2006 his blood pressure was recorded at 136/72; the service clinician allowed a refill of Lisinopril at 40 milligrams noting the blood pressure was normal and the Veteran could self-monitor twice a month, but he was to follow-up if the recordings trended upward, in particular greater than 140/90. 

In September 2007 the Veteran sought an evaluation to further reduce his Lisinopril from 20 milligrams (previously 40) to 10.  An October 2007 evaluation found his blood pressure at 110/55 and the Veteran reported he wanted to reduce his medication again.  He was then taking 10 milligrams a day.  A November 2007 evaluation recorded the blood pressure at 145/80, and that he took Lisinopril at 5 milligrams.  Though the report noted he was there for a follow-up to hypertension that was not controlled, the blood pressure was assessed as normal.  A January 2008 service clinic treatment report noted his blood pressure was 147/89, and that he remained on Lisinopril at 5 milligrams, while a June 2008 service clinic evaluation found his blood pressure to be 112/70 and his medication was Lisinopril at 10 milligrams.  Again his blood pressure was assessed as normal.   

In August 2008 the Veteran was afforded a fee-based VA examination for his hypertension.  He reported there were no symptoms from his hypertension and that he took Lisinopril at 20 milligrams a day.  The three blood pressure readings were 130/86, 130/82, and 130/82.  

Hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The claims file does not contain treatment reports dated after August 2008.

The Board finds that the assigned noncompensable rating for hypertension, dated prior to July 2, 2010, to be appropriate.  While the Veteran remained nearly continually on medication, the amounts varied and the corresponding blood pressure readings were assessed by the treating clinicians as normal.  There were no finding prior to July 2, 2010 of a history of diastolic pressure predominantly 100 or more that required continuous medication for control.

On July 2, 2010 the Veteran was afforded a VA hypertension examination.  The examiner recorded three blood pressure readings:  159/91, 160/93, and 161/95.  The Veteran reported he now took diltiazem ER at 240 milligrams per day.  There were no side effects of the current treatment.  The record does not contain any other blood pressure readings after the date of this VA examination.  

The RO granted a 10 percent disability rating for the hypertension as of the date of the July 2, 2010 VA examination.  The Board finds this rating, and no higher, to be warranted.  The blood pressure readings taken on July 2, 2010 were the first multiple reading with diastolic pressure measured in the 90's post service.  The Veteran demonstrated that he required medication for control.  Accordingly, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board must then consider whether the Veteran is entitled to a disability rating in excess of 10 percent for hypertension from July 2, 2010.  To receive a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Board finds that the Veteran is not entitled to a 20 percent disability rating.  The record does not contain any diastolic pressure readings above 110.  Additionally, the record does not contain any systolic pressure readings of 200 or more.  Therefore, the Board finds that a disability rating in excess of 10 percent from July 2, 2010 is not warranted. 

Right Pontine Lesion

The right pontine lesion has been evaluated as an organic disease of the central nervous system, and rated using 38 C.F.R. § 4.124a, Diagnostic Code 8003.  Diagnostic Code 8003 provides that when such a condition is benign, the minimum rating is 60 percent.  A 10 percent rating is warranted at a minimum for residuals.  

However, the Veteran does not actually have a tumor; rather, he has what was described as a "spot" that was found during a brain MRI in March 2000 while the Veteran was in service.  The examiner who conducted the December 2002 VA general medical examination noted that other service clinicians had referred to the spot as congenital, an old lesion of no consequence.  Repeated MRI studies found no change in the lesion.  The 2002 examiner assessed the lesion as an incidental finding of a demyelinating-type lesion with an unclear consequence.  

In September 2011 the Veteran was afforded a VA brain examination.  The examiner reviewed the claims file and following an objective examination, noted the Veteran's walking and balance were normal.  The examiner opined this 7 millimeter spot has been unchanged after years of studies.  While the examiner recorded the Veteran's report that he had difficulty remembering names on occasion, the examiner also determined that objectively the Veteran has no symptoms attributable to the spot.   

The Board acknowledges the Veteran's repeated statements speculating that his long history of episodic hand numbness was related to the lesion; however, no clinician reached such an assessment, despite years of work-ups by different clinicians who were well aware of the Veteran's concern.  (The Board has already granted service connection for the bilateral hand disorder as bilateral carpal tunnel syndrome).  At hearing the Veteran testified that he took no medication for the lesion and he did not seek any medical treatment for it.  

As no residuals to the right pontine lesion has been found and objectively attributed to the lesion, there are no residuals to rate.  The Board finds the noncompensable, 0 percent rating appropriate for the entire appeal period.  38 C.F.R. § 4.31.

Degenerative Changes of the Cervical Spine and Spondylosis with Degenerative Disk

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. 
§ 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the CAVC found that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the rating.
It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the Veteran's claim involves a cervical spine disability that has been consistently rated as 10 percent disabling.  The Veteran filed his claim for service connection for the cervical spine upon his August 2002 retirement from service.  During the pendency of this claim, the criteria for rating spine disabilities were revised.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome under 38 C.F.R. § 4.71a , Diagnostic Code 5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for intervertebral disc syndrome. 
When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran is entitled to resolution of his claim under the criteria that are more to his advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may only be applied to the period of time after their effective date.  VAOPGCPREC 3-00.  As the claim was pending prior to the change in regulations, the Veteran's service-connected neck disability has been considered under the old and amended schedules for rating disabilities of the spine. 

The Board notes that the RO considered all the regulation changes in adjudicating the Veteran's claim.  The old and new rating criteria were also provided to the Veteran and his representative in the rating decision and supplement statements of the case.  Therefore, there is no prejudice to the Veteran by this Board decision considering the regulation changes in adjudicating his increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As set forth in this decision, the Board will initially discuss the applicable limitation of motion codes for each spinal disability during each applicable period of time.  Then, the Board will address the additional diagnostic codes that apply to the entire appeal period for the cervical spine disability.  

The Veteran's cervical spine disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The cervical spine disability has been consistently rated as 10 percent disabling, effective September 1, 2002.  

Prior to September 26, 2003, disabilities manifested by limitation of motion in the cervical spine were evaluated in accordance with the criteria set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  Evaluations of 10, 20, and 30 percent were assigned for slight, moderate, and severe limitation of motion of the cervical spine, respectively.  The Board observes that the words "slight" "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011). 
Effective September 26, 2003, VA revised the criteria for evaluating all disabilities of the spine, including intervertebral disc syndrome.  The new criteria provides that the General Rating Formula for Diseases and Injuries of the Spine is to be used for evaluating diseases and injuries of the spine and degenerative disc disease is to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula provides a unified schedule for orthopedic symptomatology, including limitation of motion, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

To receive a 30 percent evaluation for a cervical spine disability, the forward flexion of the cervical spine must be 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  For a 40 percent evaluation, the veteran must suffer from unfavorable ankylosis of the entire cervical spine.  For a 100 percent evaluation, there must be unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2) and Plate V (2011). 

Regarding degenerative disc disease, under the provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine was described above.  Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) and The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provide a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

The Veteran's cervical spine disability is currently assigned a 10 percent evaluation, effective from September 1, 2002.  The Board finds that this rating is appropriate for the entire period on appeal.   

While in service, the Veteran underwent a cervical spine MRI study in March 2000.  This study in relevant part found cervical spondylosis most marked at C5 through C7 with focal disk protrusion at C6-C7 without definite neural impingement.  

An August 2000 initial neurosurgical consultation concluded with the opinion that the Veteran's bilateral hand numbness was cervical in origin.  The physician recommended traction and his wearing of a cervical collar.  In September 2000, his cervical radiculopathy was found to be improving.  (A September 200 physical therapy progress report noted that while he had been assessed with cervical radiculopathy, no symptoms were reproduced during therapy.)  An October 2000 evaluation found cervical radiculopathy due to the C5-C7 disc disease and degenerative joint disease, though the service clinician did not indicate to which side he found the radiculopathy.  Also in October 2000, the Veteran denied pain and reported his cervical symptoms found relief with traction.  

A July 2001 neurology consultation also considered the Veteran's reports of a 15 year history of bilateral upper parasthesias (granted above as bilateral carpal tunnel).  The previous series of MRI studies found the right pontine lesion (discussed above).  While this evaluation noted all three - the bilateral upper extremity paresthesia, the C5-C7 degenerative disc disease and degenerative joint disease, and the pontine lesion, this evaluation did not find the three pathologies related.  Instead, the service neurologist found the etiology of the bilateral upper extremity paresthesia unclear, noting that the distribution of the parasthesias did not conform to the location of the spine DDD and DJD and so, was not likely associated with the cervical spine DDD and DJD.  Further, the pontine lesion appeared fixed and stable and was of dubious clinical significance and unlikely associated with the bilateral hand parasthesias. 

A September 2001 evaluation by a service neurosurgeon noted the September 2001 EMG study that found mild left ulnar neuropathy at the elbow, though the clinician did not find that explained the Veteran's complaints.  The right ulnar nerve study was normal.  A November 2001 service neurology evaluation, noting the Veteran complained of paresthesia down both upper extremities and involving the whole hand, found the Veteran had C6-C7 DDD or DJD that likely involved the Veteran's paraesthesias.  

The Veteran's March 2002 Report of Physical Examination noted the cervical spine degenerative joint disease and that the Veteran was not a candidate for surgery.  

In December 2002 the Veteran was afforded the VA general medical examination.  He reported some mild low neck discomfort, particularly with twisting movements.  He neck hurt when twisting or when being held awkwardly.  He also reported pain radiating into his left shoulder and left upper arm once or twice a month.  The examiner noted the cervical spine spondylosis and degenerative disk changes.  The neck had good range of motion.  The forward flexion was measured at 0 to 45 degrees, extension was 0 to 55 degrees, lateral flexion to 40 degrees on the left and on the right, and rotation was to 70 degrees on both the left and the right.  There was slight tenderness of the base of the neck.  There was no muscular atrophy.  The examiner assessed cervical degenerative changes.  The Board observes there was no radiculopathy assessment.  

Yet, in a May 16, 2003 service clinic primary care evaluation, cervical radiculopathy was assessed, with complaints of pain down the left shoulder.  

On April 8, 2004, the Veteran was afforded a fee-based VA orthopedic examination.  The Veteran now reported a sharp pain on the left side of the neck.  The cervical spine appeared normal.  There was tenderness and mild spasm of the bilateral paraspinal muscles.  The range of motion was measured as forward flexion to 40 degrees, with pain at the beginning and ending at 40 degrees.  Extension was to 35 degrees, with pain at the beginning and ending at 35 degrees.  Right lateral flexion was to 25 degrees, also with pain at the ending 25 degrees; left lateral flexion was to 20 degrees with pain at the ending 20; right lateral rotation was to 70 degrees with pain; and finally left rotation was to 60 degrees with pain at 60 degrees.  The fee-based examiner found radiculopathy in the left upper extremity with diminution of the left triceps reflex in comparison to the right, and diminution in strength as well.  The examiner assessed cervical radiculopathy in the left upper extremity, the nerve root involved being C7.   

In an October 2004 evaluation with his primary care service clinician, that clinician also assessed cervical radiculopathy.  The Veteran complained of pain in his neck.  However, in a February 2005 primary care evaluation, the clinician noted the Veteran was only "suspected" of having cervical radiculopathy, and he reported relief after using the bilateral wrist splints.  The service clinician assessed bilateral carpal tunnel, and recommended the Veteran be considered for carpal tunnel release.  An October 2005 follow-up for the bilateral carpal tunnel noted the left side was worse than the right.  The clinician again assessed bilateral carpal tunnel.  See also February 2006 neurophysiology report, assessing right moderate and left mild carpal tunnel syndrome that was disputed by a June 2006 evaluation by another clinician.  In September 2006, the Veteran denied neck pain.  

Following only sporadic complaints of any pain, the Veteran was afforded another fee-based VA orthopedic examination in August 2008 for his cervical spine disability.  The examiner noted no evidence of radiating pain on movement and no evidence of muscle spasms.  There was tenderness along the cervical spine, though no ankylosis.  The range of motion had improved as well, because the forward flexion for the cervical spine was measured as flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion both to 45 degrees, right and left lateral rotation both to 80 degrees.  The fee-based examiner noted the movement was limited upon three repetitions by pain, fatigue, and lack of endurance.  The examiner estimated the limitation was by 10 degrees in flexion and extension.  There were no signs of intervertabral disc syndrome with chronic and permanent root involvement.  Objective, the examiner found the neurological examination, sensory, and motor within normal limits.  The examiner opined the subjective accounts of parathesia were at least as likely as not attributed to the cervical spine degenerative changes.  

In June 2010 the Veteran was afforded a VA spine examination for his cervical spine disability.  He reported stiffness, though not fatigue or decreased motion or fatigue.  There was neck spine pain, after sitting too long, that was mild and achy.  The pain did not radiate.  There were no incapacitating episodes of spine disease.  The examiner found no ankylosis, no spasms, atrophy, guarding, pain with motion, tenderness or weakness.  The examiner measured the range of motion for the cervical spine as follows:  0 to 40 degrees forward flexion, 0 to 40 degrees extension, left lateral and right lateral extension both to 40 degrees, left lateral rotation and right lateral rotation both to 60 degrees, and objective evidence of pain on active range of motion but not additional limitations after three repetitions.   After an x-ray study, the examiner assessed mild to moderate degenerative disc disease at C6-C7 with mild retrolisthesis of the C6 on C7, which he found to be likely involved with the Veteran's episodic parathesia.  While he did not assess radiculopathy, in the examiner's opinion following the VA joints examination (by this same examiner), the examiner opined the episodic parasthesia more likely than not related to the cervical spine disorder, and not bilateral carpal tunnel syndrome, noting he had previously been assessed with cervical radiculopathy.  Yet, in the VA neurological disorders examination, conducted by a different examiner, the VA neurological examiner disagreed and disputed a cervical radiculopathy assessment (noting they were typically asymmetrical), finding that the bilateral hands episodic paresthesia was more likely attributed to carpal tunnel syndrome.      

Based on the foregoing medical evidence, under the old criteria, the Board finds that an increased evaluation greater than 10 percent is not warranted for any point of the period on appeal  In December 2002, the Veteran's range of motion was nearly full, with forward flexion to 45 degrees.  Therefore, the Board finds that the limitation of motion in the cervical spine was slight.  The range of motion testing did not show moderate limitation in extension, lateral flexion or rotation.  Based on the ranges of motion of the cervical spine, the disability picture more closely approximated a 10 percent evaluation for limitation of motion during this time period, in particular during the period prior to the legislative changes of September 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Under the criteria effective September 26, 2003, through to the present, the Board finds that a 10 percent evaluation is also appropriate.  As shown in the evidence dated after September 26, 2003, the forward flexion of the Veteran's spine during this time was at worse to 35 degrees after repetition.  Under the rating criteria, a 10 percent evaluation is warranted for forward flexion greater than 30 degrees, but not greater than 40 degrees.  Further the combined ranges of motion were greater than 170.  Additionally, the evidence did not show muscle spasm, guarding or vertebral body fracture with loss of 50 percent or more of the height.  The Board acknowledges that the Veteran reported pain in his neck and tenderness in his cervical spine; however, the entire disability picture more closely approximated a 10 percent evaluation during this time.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2011). 

The Veteran was also diagnosed with degenerative disc disease of the cervical spine.  Under the old and new criteria, to warrant an increased rating for degenerative disc disease, the evidence of record must show incapacitating episodes.  Under the old regulation in Diagnostic Code 5293 and the revised regulation as set forth in Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2003 and 2011).  In this case, throughout the entire appeal period, the evidence does not show incapacitating episodes.  The evidence of record does not show that a physician prescribed bed rest for the Veteran due to his cervical spine disability.  Therefore, an increased evaluation for incapacitating episodes is not warranted for the cervical spine during any stage of this appeal period. 

An increased evaluation is also available for cervical spine disabilities if there is ankylosis of the cervical spine.  Diagnostic Code 5287, in effect prior to September 26, 2003, provided unfavorable ankylosis of the cervical spine was to be rated 40 percent disabling.  See 38 C.F.R. § 4.71a.  Additionally, an increased evaluation is available under the revised criteria.  For a 40 or 100 percent evaluation, the veteran must suffer from unfavorable ankylosis of the entire cervical spine or the entire spine, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  In this case, the evidence does not show that there was ankylosis of the cervical spine, as no examiner reached that finding.  Moreover, all the medical records and examinations found some range of motion of the cervical spine.  Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a.  In this case, the Veteran did not have ankylosis as the cervical spine was not in a fixed position; therefore, an increased evaluation is not warranted during the entire appeal period. 

The Board has also considered the Veteran's entirely credible complaints of pain.  The Board finds that there is no objective evidence to show that pain on use or during flare-ups resulted in additional functional limitation to the extent that the Veteran's cervical spine disability would be more than the assigned 10 percent during the entire appeal period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, the Board has considered the Veteran' s complaints of numbness in the bilateral hands throughout the appeal period, hence the extensive discussion of the facts, above.  Comparable to the medical treatment reports during service when service clinicians considered different assessments in an attempt to diagnose the credible reports of bilateral episodic hand numbness, so too the post-service treatment reports contained the varying assessments, in particular whether the Veteran had cervical radiculopathy of the left upper extremity.  The few assessments of cervical radiculopathy found by 2004 were considered by the Veteran's February 2005 service clinician to be instead bilateral carpal tunnel.  Hence the Board's grant of service connection for bilateral carpal tunnel earlier in this decision.  (The dispute between clinicians as to the correct assessment of the bilateral hand parathesia continued to the 2010 VA examinations, with two examiners for the joint, spine, and neurological disorders examinations both ruling out the other's assessment.)  See also 38 C.F.R. § 4.14 (avoidance of pyramiding).  As the assessment seen by 2004 of cervical radiculopathy of the left upper extremity was not reached again by later clinicians or examiners, based on the medical evidence of record the Board will not grant a separate rating here.  Further, the Veteran reported no bowel or bladder problems throughout the appeal period.  As the Veteran's neurological symptoms have been accounted for in the grant of service connection for bilateral carpal tunnel, the Board finds that an increased or separate rating for these neurological manifestations is not warranted. 

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the Veteran reported hypertension that has been very well controlled by medication such that his blood pressure was frequently assessed as normal, until the July 2, 2010, VA examination, when the three consecutive readings found for the first time in the record diastolic pressure in the 90's.  As well, there remained no residuals objectively identified for the right pontine lesion such to warrant even the minimal compensable rating.  Finally, the Veteran's cervical spine disability, though evidencing some pain, had nearly a full range of motion, with forward flexion at worse to 35 degrees after repetition.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 7101, 8003, and 5293, 5243) adequately provides for ratings based on these symptoms or impairments.  As the rating schedule is adequate to rate the Veteran's service-connected disabilities, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has reported full employment and made no statement attributing any lack of unemployment to his service-connected disabilities.  Therefore, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim. 


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an initial compensable rating prior to July 2, 2010, and to a rating greater than 10 percent from July 2, 2010, for hypertension is denied.

Entitlement to an initial compensable disability rating for right pontine lesion is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the cervical spine and spondylosis with degenerative disc is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


